 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD YOUNG,                                     No. 2:19-cv-01554 MCE GGH P
12                       Petitioner,
13           v.                                         ORDER
14    JARED LOZANO, Warden,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with an application for a writ of habeas

18   corpus. On September 24, 2019, petitioner filed a motion to compel discovery. ECF No. 15.

19   After reviewing the motion, it appears instead, that petitioner is seeking to expand the record

20   pursuant to Rule 7 of the Rules Governing Habeas Cases and Rule 6(b) of the Federal Rules of

21   Civil Procedure. Petitioner is seeking to include as a part of the state record “confidential

22   documents” and related documents that were used to deny his parole. ECF No. 15 at 1-3.

23   Petitioner’s motion is premature. Respondent has been ordered to file all documents relevant to a

24   decision in the instant proceeding by November 9, 2019. Petitioner’s motion is DENIED without

25   prejudice to its renewal following service of respondent’s answer and accompanying documents.

26   Dated: October 15, 2019
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
                                                        1
